Title: To Thomas Jefferson from Nathaniel Barrett, 18 August 1788
From: Barrett, Nathaniel
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York Aug 18. 1788
          
          An Opportunity offering for france I cannot let it pass with paying my respects to you, and acknowledgeing my Obligations for your polite Attentions.
          You will find by the inclos’d Letter to the Marqs. that No. Carolina have rejected the Constitution. The only difficulty apprehended from this is that it may create some uneasiness by the Effect it may have on the Inhabitants of the back parts of Virginia. I wish the Adoption had been unanimous, as there can be no Doubt the Alterations necessary will be made. The Time of meeting is [Fixed upon] the place cannot be agreed—4½ states for Philadelphia, 6½ for New York—R.I. not represented. The members for both very resolute and shewing no present indication to receede. The prospect of a stable Government fills the minds of all people with pleasure except a few who are inimical to the Country. The commercial Affairs of the Country are in a more promising state than for some years. A regular system of duties and firmness in the Execution of Laws of Trade will put the Trade on the most respectable footing. The Exports begin to bear a comparison with the Imports, and in Massachusets are supposed to exceed. There may be some Deception, as I suppose more is run inwards than outwards, but the Increase of exports there is surprizing. As soon as the statement is compleat I will forward you a Copy. I wish the same accuracy was observed in the other states.
          I have taken the Liberty of inclosing a Letter to Mr. Parker, of Consequence to him which I beg the favour of you to direct and forward to him as soon as possible.
          Also a Letter for Madme. de Vaas which Mr. Short will oblige me by delivering—my compliments to him.
          I had the pleasure of finding all your friends here very well, and in high Spirits.
          If the misconceptions of some persons here in high Rank from france do not cause prejudices against that Kingdom in the minds of the people here, and their misrepresentations have the same Effect there, I am sure that the commercial Interests of the 2 Countries will be very much extended in a short Time. But I shall be able to write you more fully on this head soon. I am with the utmost Respect Sir Your obedt & Mo hum Servt,
          
            
              Nat Barrett
            
          
        